Citation Nr: 1741532	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-12 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee chondromalacia patella and degenerative joint disease. 

2.  Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia patella and degenerative joint disease. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In the April 2011 rating decision, the RO continued a 10 percent evaluation for the Veteran's service-connected left knee chondromalacia patella and degenerative joint disease.  The RO also granted service connection for right knee chondromalacia patella and degenerative joint disease and assigned a 10 percent evaluation effective from June 9, 2010.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2017.  A transcript of that proceeding is associated with the record.  

During the course of the appeal, the Veteran reported that his service-connected right and left knee disabilities prevented him from working.  See, e.g., June 2017 Board hearing transcript, at 18.  As such, the Board finds that the issue of entitlement to TDIU has been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore, the issue of entitlement to TDIU is on appeal before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in connection with his claims in April 2017.  The examiner noted that there was evidence of pain on passive range of motion and non-weight bearing, bilaterally.  However, he did not indicate whether the pain resulted in functional loss or provide range of motion testing results for passive motion.  The Board notes that a recent decision issued by the United States Court of Appeals for Veterans Claims (Court) requires a remand for these findings.  Specifically, the Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  Correia v. McDonald, 25 Vet. App. 158 (2016).  

In addition, in Sharp v. Shulkin, No. 16-1385, 2017 LEXIS 1266 (Vet. App. Sept. 6, 2017), the Court noted that the adequacy of a VA examination not conducted during a flare-up depends on whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during a flare-up.  In this case, the examiner stated that range of motion during flare-ups could not be estimated without resort to mere speculation because the examination was not performed during a flare-up.  However, the examiner did not document the efforts made to provide an estimate of functional loss.  Therefore, there is no indication that the examiner obtained all procurable medical evidence before declining to offer an opinion.  

Moreover, the April 2017 VA examiner indicated that the Veteran did not use any assistive devices.  However, during the June 2017 Board hearing, the Veteran reported that he used a walking cane and wore compression leggings.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

For these reasons, an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected right and left knee disabilities.  

The examiner will also be able to determine whether it is possible to provide a retrospective medical opinion for the other VA examination conducted during the appeal period.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).  

In addition, during the June 2017 Board hearing, the Veteran testified that he received treatment for his service-connected right and left knee disabilities at a private hospital.  Therefore, on remand, the AOJ should attempt to obtain any outstanding private treatment records.

Lastly, as noted above, the issue of entitlement to TDIU has been raised by the record.  Under these circumstances, the AOJ should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board also notes that the issue of entitlement to TDIU is inextricably intertwined with the other issues being remanded.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the disorders on appeal.  A specific request should be made for authorization to obtain records from St. Luke's Hospital identified during the June 2017 Board hearing.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right and left knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's treatment records and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the right and left knee disabilities under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the right and left knees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether the Veteran has any impairment of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  

The examiner should also discuss any additional functional impairment that occurs during flare-ups, including any additional limitation of motion.  

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period.  See, e.g., July 2010 and April 2017 VA examination reports.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

6.  After completing the above actions, and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated. 

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




